Citation Nr: 1218276	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-23 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for acne scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to July 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

The Veteran's acne scars cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Acne scars were incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to entitlement to service connection for acne scars.  Id.  This is so because the Board is taking action favorable to the Veteran by granting the claim for service connection for acne scars.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran contends that he currently has acne scarring that began while he was in basic training.  The Veteran's preliminary physical review in January 1979 prior to entering active duty service is negative for acne.  A service entrance examination is not of record.  The Veteran's service treatment records indicate that in October 1979, during basic training, the Veteran was seen for mild pustule lesion to the face.  The diagnosis was acne.  The Veteran was given a profile restricting shaving.  The Veteran was seen a week later for a refill of medication.  The acne was reported as "much better."  In January 1980, multiple cysts, papules, and comedones were found.  The diagnosis was acne vulgaris.  Thereafter, in February 1980, it was noted that the Veteran's acne was improving with no evidence of pustules.  His face was noted as pink.  The diagnosis was resolving acne vulgaris.  In July 1980, September 1980, and November 1980, the Veteran was provide medication refills for acne.  In March 1981, the examiner noted that the Veteran had an acne problem and had been on medication.  On examination, scarring secondary to acne was found.  No pustules were noted, approximately 10 red papules were shown.  The diagnosis was acne.  In April 1981, a "few" comedones were shown.  The diagnosis was acne.  In March 1983 on a supplemental history for an occupational health examination, the Veteran reported that he did not "been troubled" with acne and had not "developed" any growths or sores on his skin.  Nevertheless, in April 1983, an examination found mild acne lesions on his chin, numerous small cystic lesions on his chest, and a large amount of large inflamed cystic lesions on his back.  The diagnosis was acne.  On clinical examination for separation in June 1983, acne scars on the face and back were found.  

After separation from service, a letter from the Veteran's private dermatologist stated that the Veteran was seen for acne scarring in August 2009.  On examination, the Veteran had severe acne scarring on the face and actinic damage on his face, neck, chest, and hands.  

August 2008 statements from his family members indicate they noticed facial cysts and deep and prevalent scarring on his face when the Veteran returned home from service.  The Veteran submitted his senior's yearbook photograph, which does not show scarring on his face.  He also submitted photographs taken while in service showing acne, and current pictures showing scarring on the face.

Notwithstanding the lack of a medical opinion relating the Veteran's current facial scarring to his military service, the Veteran's statements are competent evidence as to the factual matters of which he had first-hand knowledge and the observable symptoms before, during, and after military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The lay statements of acne and resulting scars as described by the Veteran during his military service and his family after his military service are consistent with his service treatment records.  Accordingly, the Board finds this evidence to be both competent and credible evidence sufficient to establish service connection.  

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has acne scars, which cannot be reasonably disassociated with his military service.  38 U.S.C.A. § 5107(b).  Accordingly, service connection for acne scars is warranted.


ORDER

Service connection for acne scars is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


